ORDER

PER CURIAM.
The custodian of the Second Injury Fund (Fund) appeals from the Industrial and Labor Relations Commission’s (Commission) award, affirming and adopting the Administrative Law Judge’s award, finding the Fund liable for claimant’s temporary total disability of $1,726.18, permanent partial disability of $16,246.40, and permanent total disability of $101.54 for life beginning 177 weeks after the accident. The Fund was also found liable for payment of claimant’s medical expenses. We affirm.
The Commission’s award is supported by substantial and competent evidence on the *370whole record. A written opinion would have no precedential value. Rule 84.16(b).